DETAILED ACTION
Election/Restrictions
Claims 1-7 are directed to an allowable product. The restriction requirement as set forth in the Office action mailed on 4/30/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

		Claims 1-7 are allowed over the art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art of record discloses a first recess being disposed between the opening and the second the recess along the center axis in conjunction with the other structural limitations as set forth in the independent claim.  The use of a connection structure is known in the art of needles, but the specific connection structure claimed by the applicant is novel.  Specifically, prior art Okada discloses a connection structure comprising a connector with a head as recited in the application.  Prior art Okada also discloses the head comprising a cable recess, the cable recess having a first recess adjacent to an opening and a second recess greater in diameter than the first recess.  However, none of the prior art discloses, teaches, or suggests the first recess being disposed between the opening and the second recess.  To modify Okada’s recess positions and/or diameters to be as recited in the current application would be impermissible hindsight reconstruction of the applicant’s 
Regarding Claim 6, similar reasons for allowance apply as indicated above for Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732               
                                                                                                                                                                                         
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732